 



EXHIBIT 10.94
 
Agreement No. 20070105.006.S.001
Between
StarTek, Inc.
And
AT&T Corp.
 
 * Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the Securities and Exchange
Commission. An asterisk within brackets denotes omissions.
 
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
08 January 2007
Page 1 of 6
AGREEMENT NO. 20070105.006.S.001
This Order, effective on January 1, 2007 (“Effective Date”), is by and between
StarTek, Inc., a Delaware corporation (“Supplier”) and AT&T Corp., a New York
corporation (“AT&T”), each of which may be referred to in the singular as
“Party” or in the plural as “Parties.”
WITNESSETH
WHEREAS, Supplier and AT&T entered into Agreement No. 20070105.006.C, on
January 27, 2007 (the “Agreement”); and
WHEREAS, Supplier and AT&T desire to issue a Order to the Agreement as
hereinafter set forth.
Now, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, the Parties hereto agree as follows:

I.   Supplier agrees that the terms and conditions of Agreement 20070105.006.C
between Supplier and AT&T shall be applicable to the Work authorized by this
Order.

II.   STATEMENT OF WORK — This Order authorizes Supplier and Supplier agrees to
provide the Work described below and in Attachment A entitled “STATEMENT OF
WORK”, dated January 1, 2007, attached hereto and made a part hereof. In so
doing, Supplier shall provide customer care in support of AT&T’s Local Order
Processing Services on behalf of AT&T (hereinafter, “Program(s)”).

III.   TERM — This Order applies to all Work as described in the STATEMENT OF
WORK, effective as of January 1, 2007 and terminating March 31, 2008. The
parties agree that Order 20020124.5.S.8 was terminated as of December 31, 2006.

IV.   Invoices against this Order shall include Agreement and Work Order Number
20070105.006.S.001 and reflect purchase number PO(TBD) exactly as shown, and
shall be submitted electronically to the following:

AT&T Accounts Payable
P.O. Box 590407
Orlando, FL 32859

    Copy with all supporting documentation to:

[*]
AT&T Corp.
2535 E 40th Ave. / Suite E0233
Denver, CO 80205
[*]
Email: [*]
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
08 January 2007
Page 2 of 6
Invoice charges (including any training expenses) shall be in accordance with
the rates shown in Section VIII PRICING of this Order.
Billable Hours — Supplier shall provide a document with each invoice which
details the following:

  •   Headcount billable hours by name, hire date, and months on Program as
defined in the Statement of Work.     •   Report Analyst billable hours by name
    •   Escalation Manager hours billable by name

V.   AT&T’s Program Representative is as follows:

[*]
AT&T Corp.
2535 E 40th Ave. / Suite E0233
Denver, CO 80205
[*]
[*]

VI.   AT&T’s Contract Representative is as follows:

[*]
AT&T Enterprise Services, Inc.
1C146A
One AT&T Way
Bedminster, NJ 07921
Phone: [*]
Email: [*]

VII.   Supplier’s Representative is as follows:

[*]
StarTek, Inc.
100 Garfield St
Denver, CO 80206
Email: [*]
Phone: [*]

VIII.   PRICING       The following Pricing schedule shows the amounts to be
paid to Supplier for the various Work to be performed under this Order. The
following rates are based on the number of billable hours worked based on time
in title per month.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
08 January 2007
Page 3 of 6
Full Time Equivalent (“FTE”) Order Specialists (“OS”) — Monthly, the AT&T and
Supplier will mutually determine and agree in writing to the headcount quantity
of FTE Order Specialists, pursuant to Sections C — Volume and Forecasting
Process of Attachment A, to be invoiced according to the rates below. Invoices
shall be submitted based on the number of “actual” hours worked based on time
and title per month and hours worked shall exclude any non-production activity,
including but not limited to lunchtime, break time, holidays, vacations,
sick-time.

      DESCRIPTION   PRICE
FTE Order Specialist Rate
  See Schedule Below
Report Analyst
  $[*]
Escalation Manager
  $[*]
* New Hire Training for each Order Specialist at Supplier’s Facilities
  $[*]

*Does not include refresher, continuation or attrition training, which shall be
at Supplier’s sole cost and expense.
Order Specialist Rate: The following rates are based on the number of billable
Order Specialists, and time in title per month.

              Time in Title   OS of 200 or less   OS of 201 - 350   OS of 351 +
0 — 12 months
  $[*]   $[*]   $[*]
13 — 24 months
  $[*]   $[*]   $[*]
25 — 36 months
  $[*]   $[*]   $[*]
37 — 48 months
  $[*]   $[*]   $[*]

Note: The applicable volume tier is based on the number of authorized headcount
for that month.
Supplier agrees that the rates provided above are all inclusive of the costs for
the Program, which includes, but is not limited to the following items, and no
other charges shall be billed to AT&T.

  1.   Training (refresher, continuation and attrition training)     2.   Area
Managers     3.   Process Managers     4.   Supervisors     5.   Travel and
Living     6.   Pagers 7. Programming (e.g., scripting, legacy programming) and
all programming production support and maintenance functions.     8.  
Program/Account management functions and personnel     9.   Development and
issuance of reports     10.   Recruiting of Order Specialist     11.  
Processing Downtime Forms     12.   Systems Access and Requirements

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
08 January 2007
Page 4 of 6

  13.   Systems — Managing and Maintaining equipment and access     14.  
Postage     15.   Telecommunication Costs     16.   Copies

The aforementioned information shall be presented in a consistent format
satisfactory to AT&T for each invoice on which travel is billed. Supplier will
attach this information, along with other required back-up data, to the back of
a copy of the corresponding invoice
Holiday Hourly Rate:
AT&T agrees to compensate Supplier [*] the applicable hourly rate shown above
for work performed by Order Specialist headcount during the Holidays shown in
Section I. that were previously approved by AT&T in writing.
Where the parties are to mutually agree on the headcount quantity, amount of
hours to be performed or the course of conduct or activity under this Order, or
any other provisions of this Order where the parties may need to mutually agree,
in the event the parties cannot mutually agree within ten (10) business days,
Supplier agrees to carry out the expressed requests of AT&T provided such
requests are not unreasonable. In addition, the parties agree to also promptly
escalate to the next level of management for resolution.

IX.   Maximum expenditures under this Order shall not exceed [*] Dollars ($[*]).
Subject to this maximum and notwithstanding any other provisions in this Order,
the total amount payable by AT&T for the Work shall be determined by applying
the stated rate of compensation to the Work actually performed by Supplier.
Supplier shall not render Work and AT&T shall not be required to pay for Work in
excess of the amount above, unless Supplier has first secured an amendment to
this Order authorizing the increased expenditure.   X.   Cancellation and
Termination       For the purpose of this Order only, paragraph b Termination
shown in the Master Agreement is hereby replaced with the following:       AT&T
may at any time terminate this Order, in whole or in part, by providing thirty
(30) days written notice to Supplier. In such case, AT&T may, at its sole
discretion, either: (a) require Supplier to complete, as AT&T may instruct in
writing, some or all UNE-P orders then in process which shall be compensated by
AT&T pursuant to Section VIII PRICING; or (b) recall and/or retract in writing
some or all UNE-P orders previously sent to Supplier and not yet completed,
regardless of the state or stage of such order in the order management or
service delivery lifecycle. In the event of (b) any UNE-P orders that Supplier
has performed order management and/or service delivery functions to the extent
causing UNE-P orders to have valid SWF (“Single Working Flow”) numbers assigned,
AT&T will compensate Supplier [*]% of the applicable rate shown in Section VIII
PRICING for each such order, otherwise no compensation will be paid by AT&T
irrespective of the amount of work Supplier may have performed on such order.
The foregoing statement of AT&T’s Liability states the entire Liability of AT&T
and Supplier’s sole remedy for AT&T’s Termination for convenience, or Supplier’s
Cancellation for material default.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
08 January 2007
Page 5 of 6

XI.   DEFAULT       In the event there is a breach or default by Supplier, then
in addition to all other rights and remedies which AT&T may have at law or
equity or otherwise, AT&T shall have the right to immediately cancel this Order
by providing written notice to Supplier, without any charge to or obligation or
liability to AT&T. In such event, in addition to all other rights and remedies
it may have, AT&T shall have the right to, at its sole discretion, either: (a)
require Supplier to complete, as AT&T may instruct, some or all orders in
process for which AT&T may compensate Supplier for successful Completion
pursuant to the rates shown in the section Pricing, offset by any damages AT&T
may have suffered as a result of Supplier’s breach or default; or (b) recall
and/or retract some or all orders previously sent to Supplier and not yet
Completed, regardless of the state or stage of the order and irrespective of the
amount of work Supplier has performed on such orders. In the event of (b) AT&T
will not be obligated to compensate Supplier for any non-completed orders.
Notwithstanding (a) or (b) Supplier shall remain fully obligated to AT&T for all
damages incurred by virtue of Supplier’s breach or default.   XII.   ORDERLY
TRANSITION — For the purposes of this Order only, the Orderly Transition clause
is hereby replaced with the following:       In the event of expiration,
Cancellation or Termination of this Order, in whole or in part, wherein all or
some portion of the Work will be performed by AT&T itself or elsewhere, Supplier
agrees to provide its full cooperation in the orderly transition of the Work to
AT&T or elsewhere, including, but not necessarily limited to packing and
preparing for shipment any materials or other inventory to be transferred,
provision of reports, files and similar media necessary for continuation of the
Work transferred, continuation of Work at reducing levels if necessary during a
transition period and at reduced levels if Work is transferred in part. Prices
for additional Work such as packing and preparation for shipment, and revision
of prices resulting from revised volumes, if necessary, shall be proposed by
Supplier and shall be mutually agreed upon by the parties Supplier shall also,
at its sole cost and expense, cooperate with AT&T in returning any and all
orders, associated documentation and other related information and material to
AT&T or elsewhere, in an orderly fashion to minimize negative customer impacts
and ensure an orderly migration and transfer of work.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
08 January 2007
Page 6 of 6
IN WITNESS WHEREOF, the Parties have caused this Agreement
No. 20070105.006.S.001 to be executed, which may be in duplicate counterparts,
each of which will be deemed to be an original instrument, as of the date the
last Party signs.

              StarTek, Inc.   AT&T Corp.
 
      By AT&T Services, Inc., its authorized representative.
 
           
By:
  /s/ Patrick M. Hayes   By:   /s/ Keith Connolly
 
           
 
           
Printed Name:
  Patrick M Hayes   Printed Name:   Keith Connolly
 
           
 
           
Title:
  COO   Title:   VP, Global Strategic Sourcing
 
           
 
           
Date:
  3/28/07   Date:   3/28/07
 
           

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 1 of 36
STATEMENT OF WORK
AT&T Worldwide Customer Service (WCS)
Local Order Processing Services
01 JANUARY 2007

A.   Program Description

Upon receipt of customer orders provided electronically by AT&T, Supplier shall
provide various Local Order Processing Services customer care services for
AT&T’s local Enterprise Business customers as described below (the “Services”).
This Statement of Work (SoW) contains four WCS Local functions:

  1.   UNE-P* (Unbundled Network Element Platform); TSR* (Total Services Resale)
    2.   MACD (Move, Add, Change, Disconnects); New Remote Call Fwd
(RCF) Ordering Support     3.   Prime     4.   Data (Local Private Line)

The estimated number of Full-time Equivalent (“FTE”) Order Specialists (“OS”)
required to support each function is as follows:

          Local Functions   No. of FTE's  
UNE-P / DATA (LPL)
    [*]  
MACD
    [*]  
PRIME
    [*]  
 
     
TOTAL
    [*]  
 
     
 
     

AT&T reserves the right to change these estimates at anytime by providing
written notice to Supplier.
*UNE-P & TSR functions are two variations of similar order types, and are
dependent on the model used by certain Local Exchange Carriers in how they sell
connectivity services to AT&T.

B.   Objectives:

Drive production: As a primary objective, Supplier will focus on project
managing the greatest possible number of customer orders accurately to
completion throughout the duration of this agreement.
Focus aggressively on Service Delivery/ speeding up revenue realization: The
Supplier will focus on timely completion of order processing, paying special
attention to data-input errors known to be causing order rejects. The earlier
the orders are completed, the earlier they can be billed, thus increasing
revenue for Supplier. The Supplier will also focus on breaking logjams of orders
should any backlogged orders occur during the period.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 2 of 36
Function #1: UNE-P / TSR

UNE-P   C. Supplier’s Responsibilities

Supplier shall provide qualified dedicated resources, as described in Section
entitled “Staffing Requirements” to AT&T in support of the Order Specialist
(“OS”) functions as they pertain to the customer ordering process for AT&T’s
Local products and services. The primary focus of this position is customer
service through account support, both proactive and demand, for a variety of
AT&T’s Local customers.
Frequent contacts with these customers are anticipated and each individual
customer can have a variety of products/services and servicing needs. This
position acts as an extension to AT&T’s Account Team and has additional
responsibilities for revenue stimulation, generation and protection, order
formatting and input; account inquiry and receivables management.
Following is a more detailed description of these aforementioned functions:

  •   Order Specialist (“OS”)     •   ABN, Prime Standalone, and One Net Orders
via UNE-P Connectivity Option

Production:
For the orders assigned to the Supplier by AT&T’s Local Customer Relationship
Manager (“CRM”), the Supplier will carry out the production functions listed
below, managing to completion the greatest number of orders possible. Below are
the minimum requirements, which include, are not be limited to the following.
AT&T reserves the right to modify these requirements, by providing written
notice to Supplier.

1.   Data gathering: Work with AT&T Sales Executives and customers to obtain and
verify the required customer, service and Customer Provided Equipment (“CPE”)
information required in the Minimum Quality Data Set (“MQDS”) to assure clean
data-flow through the ordering systems. OS will review customer’s contract and
pull Customer Service Request (“CSR”) from LIFE (“Local Integrated Front End”)
and verify accuracy and reconcile discrepancies/ profitably, verify published
LEC business rules and services guidelines and MQDS package. OS needs to review
for accuracy, work with sales person, other company personnel, customer and
their vendor, work lists, and project / program management to verify package for
accuracy and complete the technical information as required to complete the
order.   2.   Order placement:

  A.   Using appropriate Local systems as identified by AT&T; enter and check
for accuracy on all service requests.

  i.   Supplier’s OSs will be responsible for entering and tracking all orders
in AT&T systems (i.e., AT&T’s eCRM/Project Delivery Manager (“PDM”) or other
system(s) as specified by AT&T) and ensuring all jeopardizes are cleared by
their OSs and/or the appropriate work center, and notifying AT&T Sales
Organization and the customer, if necessary, if any jeopardy is due date
affecting. The PDM system will be one of the means used to track Supplier’s
performance and SLA Scorecard     ii.   Manage service requests to system
acceptance.

  B.   Proactively participate on data gathering calls.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 3 of 36

  C.   Create and/or request and validate 171/124/123 sub-accounts using AT&T
specified tools, systems and processes.     D.   Communicate status to AT&T’s
Sales Organization, customer, and work centers.     E.   Keep AT&T’s internal
tracking system(s); e.g., “eCRM/PDM” updated.     F.   Expedite installation
schedule as appropriate.

3.   Project management:

  A.   Employ tracking tools. Check and record key project dates and proactively
track orders.     B.   Work cooperatively and communicate regularly with AT&T’s
Local Services (“ALS”) work centers responsible for service installation.     C.
  Proactively manage and track all critical dates and events in AT&T’s ASR
System, Single Work Flow System, eCRM/PDM and other related provisioning and
tracking systems as may be required per AT&T’s instructions.     D.  
Proactively Escalate to AT&T sales organization and provisioning organization on
missed due dates as appropriate.     E.   Coordinate service provisioning and
delivery.     F.   OS attends cut and/or is available via pager, phone, etc.
during the cut to ensure and verify service is operating properly.     G.  
Supplier’s OS will contact the customer on the Customer’s first business day
after the cut to ensure and verify that the service has been installed and is
operating properly. If service is not operating properly to customer
satisfaction, the OS will take the appropriate steps to ensure proper operation
and installation     H.   Both Supplier’s OS’s and Management participates via
phone, in outages
    I.   Close provisioning project in PDM or other AT&T systems.     J.  
Adhere to the standard AT&T Local Ordering Customer Touchpoints Requirements as
provided by AT&T.     K.   Ensure Supplier’s OS processes the order in AT&T’s
electronic Customer Relationship Management/Project Delivery Manager
(“eCRM/PDM”) system, or other system(s) as may be designated by AT&T in writing,
to allow for an electronic back-up copy of the original files to be maintained
as a “trail” for a minimum period of one year from the order completion date to
address any potential discrepancies.

4.   First bill review

  A.   Preview first bill for correctness.

  •   Supplier’s OSs will be responsible for ensuring a timely and accurate
first bill.

  •   Supplier’s OSs will be responsible for reviewing ABN, Prime Standalone and
the One Net first bill with the customer to ensure billing accuracy and
completeness.

  •   If required by AT&T, for ABN, Prime Standalone the Supplier’s OSs will
work with the AT&T ABN, Prime Standalone project owner to conduct the First Bill
Review.

  •   If the bill is incorrect or if credits need to be applied, the Supplier’s
OSs will notify the AT&T Sales teams that a corrected bill must be rendered
prior to the start of the next billing cycle. The OS must either ensure the
order correction is issued or issue it themselves.

Supplemental activities:
In addition to the items listed above, Supplier OSs shall perform the following
activities:

5.   Follow Local Metrics/Individual Performance Objectives (IPOs), as provided
by AT&T.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 4 of 36
Other specific functions as they relate to UNE-P service ordering are as
follows:

o   Determine if Local Services handoff package is accurate and complete.

o   Assign orders to OSs within 24 hours of receipt

o   If required by AT&T, proactively work to obtain complete order package
within 48 hours of order assignment, escalating as appropriate before canceling
an incoming order.

o   Determine the correct service provider

o   Enter order into ordering support system(s) as designated by AT&T within 24
hours.

o   Review the Customer Expectation Document with the Customer

o   Complete data gathering with the Customer

o   Set new customer expectations

o   Create and or request and/or validate 171/124/123 sub-accounts using AT&T
specified tools, systems and processes within 24 hours of PDM record creation

o   Enter order in LIFE.

o   Obtain a Single Working Flow (“SWF”) within 48 hours of LIFE order entry.
Obtain Voice mail ID, if applicable, from SWF.

o   Perform all Touchpoints per the Touchpoint requirements as outlined below.

o   On a daily basis, check appropriate systems for each pending order, clear
all rejects, and update all logs, stakeholders and reports within 24 hours.

o   Project Manage order to completion

o   Function as Single Point of Contact (“SPOC”) for UNE-P Large Local Projects

o   If at any time, a regulation or process change is necessary, that
substantially impact DMOQ’s/SLA;s, Supplier and AT&T reserve the right to
mutually agree to re-establish mutually acceptable DMOQ’s and SLA’s with AT&T.

Supplier will utilize and leverage tools on a daily basis as to minimize aging
of orders and provide AT&T a weekly Work In Progress (“WIP”) aging readout as to
statistics and backup order detail. Supplier will also develop, implement and
leverage other tools and stewardship and look-ahead reports as mutually agreed
upon by the parties.
Touchpoint Requirements
Supplier must complete the orders in accordance with the Touchpoints
requirements shown below. Completion is defined as Supplier’s OS entered the
order into AT&T’s electronic Customer Relationship Management/Project Delivery
Manager (“eCRM/PDM”) system, or other system(s) as may be designated by AT&T in
writing, and completion of all the following 5 Touchpoints:

  •   Touchpoint #1: Within [*] of order assignment and if applicable, order
cancellation, Supplier’s OS sends an e-mail and places a follow-up call to
AT&T’s sales organization and/or the customer to indicate that they have been
assigned as the OS to work the order, and     •   Touchpoint #2: Within [*] of
data becoming available, Supplier’s OS indicates order acceptance by AT&T’s
provisioning group and emails single work flow number, voice mail access
numbers, estimated order completion date and email to customer and order
originator and follow-up with a voice discussion, and

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 5 of 36

  •   Touchpoint #3: Within [*] of receipt of a firm order confirmation,
Supplier’s OS sends an e-mail and places a follow-up call to the customer
advising them of the dates that they can expect their services to be turned up;
and     •   Touchpoint # 4 — [*] after cutover, Supplier’s OS contacts the
customer to confirm that a successful test and turn-up has taken place and
verifies that their service is working; and     •   Touchpoint # 5 — Within [*]
of completing Touchpoints 1 thru 4, Supplier’s OS must ensure that a First Bill
Review takes place.

UNE-P   D. Reports/Status Requirements

AT&T will provide Supplier, at AT&T’s sole discretion, timely access to the data
necessary to generate the required daily, weekly, and monthly reports set forth
below which shall be provided by Supplier.

1.   Provide required periodic reporting to AT&T:       Deliver analysis of AT&T
provided Weekly/Monthly Score Card Results, to AT&T with root cause analysis of
metrics, as requested by AT&T. Supplier shall provide required data requested by
AT&T for the completion of the Score Card Results.       Daily incoming log
including, but not limited to the following information on an order by order
basis: Date order received, Customer name, Date assigned and assigned to, Date
entered into eCRM/PDM, eCRM/PDM CC#, Date entered into LIFE, LIFE order number,
Date into SWF, SWF number, Expected completion date, Actual completion date,
orders held, orders rejected back to AT&T’s’ sales/originator, orders in
WIP/Backlog, Touchpoints missed by individual touchpoint, SWF past due,
completed past due.       Daily On-time Performance Reports       Supplier will
utilize and leverage tools on a daily basis as to minimize aging of orders and
provide AT&T a weekly WIP aging readout as to statistics and backup order
detail. Supplier will also develop, implement and leverage other tools and
stewardship and look-ahead reports as mutually agreed upon by the parties      
Stewardship look ahead reports, cycle times, WIP backlog and other business
metrics.       Headcount listing, organizational charts and escalation contact
lists       Others as deemed necessary by AT&T.   2.   Supplier shall
pro-actively manage its resources down to the individual level (Monthly P3
Results/Reviews) in a format satisfactory to AT&T.   3.   Supplier’s Program
Manager shall attend daily, weekly and monthly status meetings as established by
the AT&T. Such meetings shall be at Supplier’s sole cost and expense.   4.   A
quarterly review of Program content and implementation will be performed between
AT&T’s Project Manager and Supplier’s Program Manager. Weekly operational calls
will also be held between the AT&T and Supplier’s Program Managers. AT&T may
request daily reviews when business results and metrics warrant. These reviews
will be conducted at the convenience of both parties.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 6 of 36

5.   Supplier shall use the appropriate Supplier’s project management tools and
reporting systems in order to effectively and efficiently manage AT&T provided
order volumes and provide timely and accurate status to AT&T and its’ customers.
Supplier, at its’ sole expense, shall design and implement such systems and
tools as Supplier deems necessary to support the Work.

UNE-P   E. Direct Measures of Quality (DMOQs)/Service Level Agreements (SLA)

Prime, ABN/Prime Standalone and One Net Products with UNE-P
Supplier shall comply with the Targets as provided by AT&T. AT&T reserves the
right to change the targets at any time by providing written notice to Supplier.
Supplier shall implement processes and controls as to achieve the DMOQ targets.
AT&T and Supplier will utilize the SLAs for monthly production scorecard
purposes.

UNE-P   F. Hours / Days of Operation:

  Supplier shall provide UNE-P services [*], from 8:00 AM until 5:00 PM in each
time zone as required by Customer accounts.

When necessary, Supplier will ensure OS and management participation on all
ports, cuts, customer or AT&T calls, meetings, outages and other AT&T business
needs that take place or fall outside of the standard 8:00 AM to 5:00 PM
business hours. In addition, whenever a critical business need arises outside of
normal business hours, Supplier will work collectively with AT&T to provide
services as necessary.

UNE-P   G. Volume and Forecasting Process

AT&T anticipates it will generate a volume of Work for Supplier to staff [*]
Order Specialist FTE’s (subject to AT&T’s written request and written approval).
Supplier agrees to provide such Order Specialists as requested and approved by
AT&T in writing per the following notification. For headcount increases,
Supplier shall provide such increased headcount within [*] days. Supplier shall
not invoice AT&T for any decreased headcount after the effective date of such
headcount reduction stated in the written notice. AT&T reserves the right at
anytime, in its sole discretion, to make increases or decreases to said figure
in writing, for any reasons whatsoever, including without limitation the
following conditions: account movement, performance issues, changes in volume
growth, and impacting technical and system enhancements to Local Ordering
processes which would impact the requirement of human intervention. Supplier
agrees to implement such increases or decreases as directed by AT&T.
Notwithstanding the above referenced anticipated volume and forecasts, Supplier
acknowledges that AT&T has no commitment or obligation to furnish work or
compensation to Supplier and Supplier accepts the economic risks that volumes
may vary substantially upward or downward of any AT&T forecasts. Supplier
further acknowledges that AT&T’s sole obligation shall be to pay for work
actually performed and that AT&T has no responsibility for Supplier’s refresher,
continuation or attrition training cost.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 7 of 36

UNE-P   H. Training Requirements

Duration:
Training duration is approximately [*] and shall include the following:
Prime Standalone — [*] Duration
ABN— [*] Duration
One Net — [*] Duration
Such training shall include the following:
MACD
UNE-P
IOM System Training
Customer Care Soft Skills
Escalations/Expedites
DMOQ’s/Metrics
Project Management
Other as necessary
Other AT&T systems as may be identified by AT&T
The project plan, timelines and schedules will be developed in parallel to this
training.
Supplier shall recruit, train and staff OSs pursuant to AT&T’s written
authorization. AT&T reserves the right, in its sole discretion, to change any
items and Supplier agrees to adhere to such changes.
AT&T currently has various training programs in place for the OS position.
AT&T agrees to provide the first such training programs to the Supplier.
Supplier shall provide the following:

  •   Supplier provides a designated trainer or supervisor to attend these
classes     •   Supplier will then assume full responsibility for training their
resources from that point forward

AT&T will provide the necessary job aides to enable the Supplier to accurately
complete ordering screens, system access, training materials.
Personnel Qualifications
Supplier OS’s must be proficient in both basic voice communications and customer
care soft skills. At a minimum the OS’s should have:

  •   Knowledge of Local voice telecommunications

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 8 of 36

  •   Customer Care Skills (e.g., handling irate customer etc.)     •   An
understanding of how the service works and the various components     •  
Professional Telephone Skills     •   Professional handling and resolution of
customer dissatisfactions/objections.     •   Project Management Skills

•   Note: Increased emphasis shall be placed on achieving very low order defect
rates and virtually eliminate work center rework.

Post-Training Support:
If some additional level of support is required after formal training has taken
place, AT&T’s management team will work collectively with the Supplier to
provide these resources as necessary.
System IDs, Passwords, Logins, Connectivity Testing Procedures
AT&T will supply necessary IDs and both parties will designate a SPOC (“Single
Point of Contact”) to work through ID issues for System IDs, Passwords, Logins,
Connectivity Testing Procedures.
Training Locations
Training to take place at Supplier’s Work Location in Greeley, CO.
For changes in Supplier’s training location that is initiated by Supplier,
Supplier shall assume all travel expenses for Supplier’s employees.
Function #2: LOCAL MACD

MACD   C. Supplier’s Responsibilities

Program Description:
Data gathering: Supplier shall work with AT&T’s AEs/SEs (“Account Executives —
Growth / Sales Executives” — Global) and other AT&T personnel and customers to
obtain and verify the required customer, service and Customer Premise Equipment
(“CPE”), which is defined as customer specific information that is obtained
during the data gathering call, which takes place shortly after either the
Minimum Data Set (MDS) or Minimum Quality Data Set (“MQDS”) handoff to Supplier.
The MQDS contains information such as, but not limited to, Order Information,
DEMARC information and equipment Information and signaling requirements (Loop
Start/Ground Start, etc.)

1.   Obtain information required in the Minimum Quality Data Set (“MQDS”) to
assure clean data-flow through the ordering systems.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 9 of 36

2.   Order placement :

  •   Using appropriate ordering systems, enter and check for accuracy, service
requests.

  •   Supplier’s OS’s will be responsible for entering and tracking all orders
in AT&T systems (i.e., eCRM/Project Delivery Manager (PDM), MACD Tool,
Electronic Flow Through Ordering/Integrated Ordering Manager (EFMS/IOM) or other
system as specified by AT&T) and ensuring all jeopardies are cleared by their OS
and/or the appropriate work center, and notifying sales and/or the customer if
any jeopardy is due date affecting. The PDM system will be one of the means used
to track Supplier’s performance for SLA Scorecard purposes.     •   Manage
service requests to system acceptance.     •   Communicate status to AT&T’s AE,
customer, vendor, and work centers.     •   Expedite installation schedule as
appropriate.

  •   Proactively manage and track all critical dates and events in the Access
Service Request (“ASR”) System, Customer Connect and other related provisioning
and tracking systems

3.   Project management:

  •   Employ tracking tools. Check and record key project dates.

  •   Track orders.

  •   Work cooperatively and communicate regularly with AT&T Local Services
(“ALS”) work centers responsible for service installation.

  •   Proactively manage critical dates and events.

  •   Proactively escalate on missed due dates as appropriate.

  •   Coordinate access cut dates.

  •   OS leads and participates via phone, on critical or sensitive orders to
ensure service is operating properly. This may include cuts for port orders,
disconnect—new move orders. For non-sensitive customers, OS will set-up the call
and be available by pager.

  •   OS and Management participates via phone, in outages

  •   Management participates in, via phone, in customer calls as required

  •   OS resolves incorrectly placed or provisioned orders

4.   Close project in PDM, EFMS/IOM, MACD Tool or other AT&T system.

Supplemental functions to be performed by Supplier’s OS:

1.   Follow Local Metrics as provided by AT&T.   2.   Supplier will provide, at
no charge to AT&T, the daily, weekly, and monthly reports set forth below AT&T
will provide, at its sole discretion, timely access to the data necessary to
generate the required reports.

  •   Deliver Weekly/Monthly Score Card Results to AT&T with root cause analysis
of metrics as requested by AT&T.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 10 of 36

  •   Daily incoming log including, but not limited to, the following
information on an order by order basis: Date order received, Customer name, Date
assigned and assigned to, Type of order, Billing Administration Number (BAN),
Date entered into tracking and order management system, Date entered into
various AT&T systems (e.g., LIFE, PWOT, EFMS/IOM or MAC-D tool), order number,
Date into SWF or ASR, SWF or ASR number, Expected completion date, Actual
completion date, Date and Time each touchpoint has been completed, Orders held,
Orders rejected back to sales/originator, Orders rejected from Provisioning,
corrected and resubmitted within 24 hours including pulling reject reports from
MAC-D or other tracking tool at least three times per day Orders in WIP/Backlog,
Touchpoints missed by individual touchpoint, SWF or ASR past due, completed past
due     •   Daily On-time Performance Reports     •   Provisioning Reject
Reports with resubmission data     •   Orders Rejected Back to Source Report    
•   Anti-Cramming Compliance Reports     •   Daily Disconnect Report     •  
Critical and Port Order Report     •   Daily Incoming Call Report     •  
Supplier will utilize and leverage tools on a daily basis as to minimize aging
of orders and provide AT&T a weekly Work in Progress (“WIP”) aging readout as to
statistics and backup order detail. Supplier will also develop, implement and
leverage other tools and stewardship and look-ahead reports as mutually agreed
upon by the parties.     •   Headcount listing, organizational charts and
escalation contact lists.     •   Others as deemed necessary by AT&T.

5.   Supplier shall pro-actively manage their resources down to the individual
level (Monthly Results/Reviews) in a format satisfactory to AT&T.

6.   Supplier’s Program Manager shall attend daily, weekly and monthly status
meetings as established by the AT&T. Such meetings shall be at Supplier’s sole
cost and expense.

7.   A quarterly review of Program content and implementation will be performed
between AT&T’s Project Manager and Supplier’s Program Manager. Weekly
operational calls will also be held between the AT&T and Supplier’s program
managers. AT&T may request daily reviews when business results and metrics
warrant. These reviews will be conducted at the convenience of both parties.

8.   If at any time, a regulation or process change is necessary, that
substantially impact DMOQ’s/SLA;s, AT&T reserves the right to re-establish
DMOQ’s and SLA’s.

Additional Supplier’s Responsibilities
Supplier shall provide qualified dedicated resources to AT&T in support of the
OS function as they pertain to the Ordering process for AT&T’s Local products
and services. The primary focus of this position is customer service through
account support, both proactive and demand, for a variety of AT&T’s Local
customers.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 11 of 36
Frequent contacts with these customers are anticipated and each individual
customer can have a variety of products/services and servicing needs. This
position acts as an extension to the AT&T’s Account Team and has additional
responsibilities for revenue stimulation, generation and protection, order
formatting and input; account inquiry and receivables management.
Following is a more detailed description of these aforementioned functions:
Order Specialist Function
For the orders assigned to the Supplier by AT&T’s Local CRM, the Supplier will
carry out the production functions listed below, managing to completion the
greatest number of orders possible.
MACD ORDERS
Order Specialist (OS) Function Overview
The OS’s primary focus is customer service through both proactive and demand
account support. The OS handles multiple daily contacts with our business
customers and other internal AT&T work groups, including our sales force. The OS
is responsible for handling a wide diversity of requests to provide “one stop
service” for our internal and external clients. These contacts pertain to a
variety of AT&T product/service offerings. Some of these requests may involve
such issues as:

•   Providing product/service offering information   •   Negotiating with sales,
customers, vendors and other agents involved with client orders and services
installation   •   Ordering product/service offerings   •   Managing service
implementation issues   •   Receiving AT&T employee and customer initiated calls
  •   Entering Orders into AT&T’s ordering system   •   Providing status and
feedback to customers as required   •   Closing out the orders with clients   •
  Resolving incorrectly placed or provisioned orders

The goal is to service customers on a proactive basis, which can include
clarifying service requirements, statusing on service activities and
participating in account reviews with the AT&T Account Team.

  •   OS’s must develop, maintain and present a direct relationship with the
customer and their business. The person provides a level of customer service
that meets all of their needs and exceeds the customer’s expectations.

  •   OS’s shall maximize the number of requests completed on line and minimize
the number of requests transferred to other organizations. OS’s are responsible
and accountable for customer satisfaction, customer retention, and all other
performance objectives assigned.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 12 of 36
MACD Touchpoint Requirements
Local Network Services (LNS) Moves, Adds, Changes, and Disconnects (MACD)
Touchpoint Requirements are as follows:
Supplier must complete the Orders in accordance with the Touchpoints
requirements shown below. Completion is defined as Supplier’s OS entered the
MACD Order into AT&T’s electronic Customer Relationship Management/Project
Delivery Manager (“eCRM/PDM”) system, or other system(s) as may be designated by
AT&T, and completion of the following 4 Touchpoints:
Touchpoint #1: Within [*] of order assignment, Supplier’s OS sends an e-mail and
places a follow-up call to sales and/or the customer to indicate that they have
been assigned to work the order; and
Touchpoint #2: Within [*] of order acceptance by provisioning, Supplier’s OS
emails client and order originator with details including single work flow or
ASR number, estimated order completion date and then follows up with a voice
discussion and
Touchpoint #3: Within [*] of receipt of a firm order confirmation, Supplier’s OS
sends an e-mail and places a follow-up call to the customer advising them of the
dates that they can expect their services to be turned up; and
Touchpoint # 4 — [*] after cutover, Supplier’s OS contacts the customer to
confirm that a successful test and turn-up has taken place and verifies that
their service is working.
For tracking and SLA purposes, AT&T and Supplier will use [*], but it is AT&T’s
expectation and Supplier agrees to have it’s OS’s conduct touchpoints within [*]
of trigger. This shall apply to all touch points shown above.
Notwithstanding the foregoing, Supplier recognizes that some complex MACD orders
(including and not limited to outside moves/disco re-terms) may require a port
and Supplier will have OS schedule, coordinate and project manage the required
porting activity.
Process for Move, Add, Change and Partial Disconnect Orders:

  1.   The OS control desk receives the MACD request from the customer, sales or
other AT&T personnel.     2.   Determines the type of order that will be
required and the type of product.     3.   If partial disconnect, Supplier must
research and determine applicable disconnect and termination charges. Supplier
then contacts the customer to complete data gathering, inform the customer of
any applicable state tariff requirements, any applicable contract termination
charges, and request a signed disconnect letter which Supplier has included the
applicable termination charges.     4.   If not a partial disconnect, but a
simple MACD, conducts data gathering and places order in MACD Web Tool.     5.  
If not a partial disconnect, but a complex MACD, completes data gathering and
places order in PWOT/LIFE System.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 13 of 36

  6.   For partial disconnects, upon receipt of a completed MQDS and the signed
Disconnect Letter, the OS Completes a MACD (Move, Add, Change, & Disconnect)
form, submit the order and note Martin, universal billing and other systems as
appropriate. For Voice Services, Service Request is generated via MACD Web Tool
For Data Services, Service Request is generated via USRP. A copy of the
disconnect letter is faxed to the Network Imaging Center (NIC) to be loaded into
DocViewer.     7.   Notifies Order Originator and other stakeholders (AE/SE,
FSM, TSM, Customer Service Manager (CSM) and/or Customer as appropriate) of
Order Receipt within [*] via email and a telephone call.     8.   Completes all
other touchpoints as detailed above.     9.   Proactively manages order to
ensure timely and proper completion within DMOQ/SLA metrics.     10.   Continues
to provide feedback to Customer and Order Originator at mutually agreed upon
intervals until service request is complete.     11.   Proactively escalates
when necessary.     12.   Keeps copy of the original document as a “paper trail”
to address any potential discrepancies.     13.   Depending on the size of the
customer account and the scope of service request, a first bill review may be
necessary.     14.   Complies with all best practice processes.

Process for Total Disconnect Order
The DMOQs for total disconnect orders shall be provided by Company. Only one SLA
applies to total disconnects; Average ETE Cycle Time for Total Disconnects (# of
days). Otherwise, only the total disconnect DMOQs apply as management targets
which Supplier is expected to attain or exceed.

  1.   Request is claimed in DDTS. (“Disconnect Desk Tracking System”)
    2.   Research and determine any applicable disconnect and termination
charges.     3.   Contact the customer to complete data gathering, inform the
customer of any applicable state tariff requirements any applicable contract
termination charges, and request a signed disconnect letter which Supplier has
included the applicable termination charges.     4.   Update Disconnect Desk
Tracking Tool.     5.   Upon receipt of a completed MQDS and the signed
Disconnect Letter, the OS completes a MACD (Move, Add, Change, & Disconnect)
form, submits the order and notes Martin, universal billing and other systems as
defined by AT&T. Based on the Offer Type being disconnected:         For Voice
Services, Service Request is generated via MACD Web Tool For Data Services,
Service Request is generated via USRP     6.   A copy of the disconnect letter
is faxed to the Network Imaging Center (NIC) to be loaded into DocViewer.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 14 of 36

  7.   Notifies Order Originator and other stakeholders (AE/SE, Sales Mangers,
Customer Service Manager and/or Customer as appropriate) of Order Receipt within
[*] via email and a telephone call.     8.   Completes all other touchpoints as
detailed above.     9.   Proactively manages order to ensure timely and proper
completion within DMOQ/SLA metrics.     10.   Continues to provide feedback to
Customer and Order Originator at mutually         agreed upon intervals until
service request is complete.     11.   Proactively escalates when necessary.    
12.   Keeps copy of the original document as a “paper trail” to address any
potential         discrepancies.     13.   Complies with all BPS and other best
practice processes.     14.   Once the order completes, Update DDTS with the
completion information.

    Supplier shall access AT&T intranet web pages to access forms and
information for the following order processing and other work tasks:

Types of order:
Moves
Adding Lines
Changes
Directory
Disconnects
Support sites
Customer Not Ready
Billing and/or Inventory Records

MACD   D. Reports/Status Requirements

AT&T will provide Supplier, at AT&T’s sole discretion, timely access to the data
necessary to generate the required daily, weekly, and monthly reports set forth
below which shall be provided by Supplier.

1.   Provide required daily reporting to AT&T:

Reject report
Disconnect report
WIP report
ASR past due report
Orders issued report
Missed touchpoint report
Others as deemed necessary by AT&T.

2.   Supplier shall pro-actively manage its resources down to the individual
level (Monthly P3 Results/Reviews) in a format satisfactory to AT&T.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 15 of 36

3.   Supplier’s Program Manager shall attend daily, weekly and monthly status
meetings as established by the AT&T. Such meetings shall be at Supplier’s sole
cost and expense.

4.   A quarterly review of Program content and implementation will be performed
between AT&T’s Project Manager and Supplier’s Program Manager. [*] operational
calls will also be held between AT&T and Supplier’s Program Managers. AT&T may
request [*] reviews when business results and metrics warrant. These reviews
will be conducted at the convenience of both parties.

5.   Supplier shall use the appropriate Supplier’s project management tools and
reporting systems in order to effectively and efficiently manage AT&T provided
order volumes and provide timely and accurate status to AT&T and its’ customers.
Supplier, at its’ sole expense, shall design and implement such systems and
tools as Supplier deems necessary to support the Work.

MACD   E. Direct Measures of Quality (DMOQs) and Service Level Agreements

Supplier shall comply with the Targets as provided by AT&T. AT&T reserves the
right to change the targets at any time by providing written notice 45 days in
advance to Supplier. Supplier shall implement processes and controls as to
manage results to the DMOQs. AT&T and Supplier will utilize the SLAs for monthly
production scorecard purposes.

MACD   F. Hours / Days of Operation

Supplier shall provide MACD services [*], from 8:00 AM until 5:00 PM in each
time zone as required by Customer accounts. The required hours of operation for
inbound caller initiated MACD order processing are 8:00 AM CST to 6:00 PM CST.
When necessary, Supplier will ensure OS and management participation on all
ports, cuts, customer or AT&T calls, meetings, outages and other AT&T business
needs that take place or fall outside of the standard 8:00 AM to 5:00 PM
business hours. In addition, whenever a critical business need arises outside of
normal business hours, Supplier will work collectively with AT&T to provide
services as necessary.

MACD   G. Volume and Forecasting Process

AT&T anticipates it will generate a volume of Work for Supplier to staff [*]
Order Specialist FTE’s (subject to AT&T’s written request and written approval).
Supplier agrees to provide such Order Specialists as requested and approved by
AT&T in writing per the following notification. For headcount increases,
Supplier shall provide such increased headcount within [*] days. Supplier shall
not invoice AT&T for any decreased headcount after the effective date of such
headcount reduction stated in the written notice. AT&T reserves the right at
anytime, in its sole discretion, to make increases or decreases to said figure
in writing, for any reasons whatsoever, including without limitation the
following conditions: account movement, performance issues, changes in volume
growth, and impacting technical and system enhancements to Local Ordering
processes which would impact the requirement of human intervention. Supplier
agrees to implement such increases or decreases as directed by AT&T.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 16 of 36
Notwithstanding the above referenced anticipated volume and forecasts, Supplier
acknowledges that AT&T has no commitment or obligation to furnish work or
compensation to Supplier and Supplier accepts the economic risks that volumes
may vary substantially upward or downward of any AT&T forecasts. Supplier
further acknowledges that AT&T’s sole obligation shall be to pay for work
actually performed and that AT&T has no responsibility for Supplier’s refresher,
continuation or attrition training costs.

MACD   H. Training Requirements

General Overview
The training module is a key component of the Local CRM project plan.
Training duration for this program is approximately [*], and shall include the
following:
Prime Standalone MAC-D — [*] Duration
ABN— [*] Duration
One Net — [*] Duration
PWOT
UNEP
System training
Customer Care Soft Skills
Escalations/Expedites
DMOQ/Metrics
Project Management
IOM
Other AT&T systems as may be identified by AT&T
Supplier shall recruit, train and staff OSs pursuant to AT&T’s written
authorization. AT&T reserves the right, in its sole discretion, to change any
items and Supplier agrees to adhere to such changes.
AT&T currently has various training programs in place for the OS positions. AT&T
will provide the first such training programs to the Supplier, and Supplier
agrees that:

  •   Supplier must guarantee that a designated trainer or supervisor from their
team will attend these classes, at no charge to AT&T.     •   Supplier will then
assume full responsibility for training their resources from that point forward.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 17 of 36
AT&T will provide the necessary job aides to enable the Supplier to accurately
complete ordering screens, system access, and training materials.
Personnel Qualifications
Supplier OSs are required to be proficient in both basic voice communications
and customer care skills. At a minimum the Supplier’s associates should have:

  •   Knowledge of Local voice communications     •   Customer care skills
(e.g., handling irate customer etc.)     •   An understanding of how the service
works and the various components     •   Professional telephone skills     •  
Professional handling and resolution of customer dissatisfactions/objections.
Note: Increased emphasis should be placed on achieving very low order defect
rates and virtually eliminate work center rework.     •   Project management
skills

Post-Training Support:
If some additional level of support is required after formal training has taken
place, AT&T will work collectively with the Supplier to provide these resources
as necessary.
System IDs, Passwords, Logins, Connectivity Testing Procedures
AT&T will supply necessary IDs and both parties will designate a SPOC (“Single
Point of Contact”) to work through ID issues.
Training Locations
Training to take place at Supplier’s Work Location in Greeley, CO.
For changes in Supplier’s training location that is initiated by Supplier,
Supplier shall assume all travel expenses for Supplier’s employees.
Function #3: LOCAL PRIME

PRIME   C. Supplier’s Responsibilities

Production:
For the Prime New orders assigned to the Supplier by AT&T’s Local CRM, the
Supplier will carry out the production functions listed below, managing to
completion the greatest number of orders possible.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 18 of 36

1.   Data gathering: Work with AT&T’s AE (Account Executives) and other AT&T
personnel and customers and vendor to obtain and verify the required customer,
service and Customer Premise Equipment (“CPE”) information required in the MQDS
(Minimum Quality Data Set) to assure clean data-flow through the ordering
systems. OS will review contract/ CSR/ Letter of Authorization profitably tool
and MDS package, OS needs to review for accuracy, work with sales person,
customer and their vendor to verify package for accuracy and complete the
technical information as required to complete the order.   2.   Order placement:

  A.   Using appropriate AT&T Local systems enter and check for accuracy,
service requests.
Supplier’s OS’s will be responsible for entering and tracking all orders in the
Integrated Order Manager (“IOM”) and End to End Flow-through Management System
(“EFMS”) systems and ensuring all jeopardies are cleared by their OS’s and/or
the appropriate work center, and notifying sales and/or the customer if any
jeopardy is due date affecting. The IOM/EFMS system will be one of the means
used to track Supplier’s performance for SLA Scorecard purposes.     B.   Manage
service requests to system acceptance.     C.   Communicate status to AT&T
Sales, customer, vendor, and work centers     D.   Keep EFMS and other AT&T
systems updated     E.   Expedite installation schedule as appropriate.

3.   Project management:

  A.   Employ tracking tools. Check and record key project dates.
    B.   Proactively track orders.     C.   Work cooperatively and communicate
regularly with ALS work centers responsible for service installation.     D.  
Proactively manage and track all critical dates and events in the ASR and EFMS
system, and other related provisioning and tracking systems.     E.   Escalate
on missed due dates as appropriate.     F.   Coordinate service delivery and
access cut dates.     G.   Coordinate port dates     H.   OS coordinates, leads
and participates via phone on all 72 hour calls to ensure all parties are ready
and in agreement with expectations for night of cut and/or porting requirements.
    I.   OS attends cut and/or is available via pager, phone, etc. during the
cut to ensure and verify service is operating properly.     J.   Management
participates via phone, in customer calls as required     K.   Close
provisioning project     L.   Adhere to the standard AT&T Local CRM Customer
Touchpoints Requirements shown below.

4.   First bill review

  A.   Preview first bill for correctness.

  •   To preview billing system for errors, drive corrections with billing
system agent and perform subsequent previews until the billing system
information is correct.     •   Supplier’s OS’s will be responsible for
conducting a full first Bill Review with the customer to ensure billing accuracy
and completeness.     •   If the bill is incorrect or if credits need to be
applied, it is the responsibility of the Supplier’s OS to work with AT&T’s sales
channels to issue the appropriate corrections, prior to the start of the next
billing cycle.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 19 of 36
Prior to order issuance, Supplier will be responsible for retrieving reports to
verify that all orders placed are correct and ensuring that the order completes
within the required timeframe. Supplier also will monitor orders for jeopardy
status, manage to meet established AT&T Local Ordering Individual Performance
Objectives (IPOs) and adhere to the AT&T Customer Touch Points Requirements
shown below. In the event a jeopardy situation occurs, Supplier will work to
troubleshoot and resolve the issue within a reasonable timeframe.
Touchpoint Requirements
Supplier must complete the Orders in accordance with the Customer Touchpoints
and Sales Touchpoints requirements shown below. “Completion” is defined as
Supplier’s OS entered the Order into AT&T’s IOM/EFMS systems, or other system(s)
as may be designated by AT&T, and completion of the Sales Touchpoints noted
below and all of the following 7 Customer Touchpoints:
Customer Touchpoint #1 — Introduction Conference Call and Letter: Within [*] of
order assignment, Supplier’s OS will send a letter and/or email and place a
follow-up phone call to the customer to indicate that they have been assigned as
the OS to work the order and schedule the data gathering call. If the order is
cancelled or is to be cancelled, Supplier’s OS will notify the customer of the
cancellation reason. If additional information is required, the Supplier’s OS
will explain what information is missing or incorrect, what is required to
proceed and why. If the order is to proceed, Supplier’s OS will then conduct the
data gathering call with customer and other stakeholders as appropriate such as
the client’s vendor and Supplier’s OS will provide an email or letter to
customer confirming the items and or services ordered; and
Customer Touchpoint #2 — Confirmation Letter: Within [*] of receiving
Engineering Out Date, Circuit Assignments and ASR numbers, Supplier’s OS will
provide this information to the customer and/or vendor and/or AE and/or other
stakeholder as previously agreed to; and
Customer Touchpoint #3 — FOC Confirmation: Within [*] of receipt of a firm order
confirmation from the local exchange carrier, Supplier’s OS sends an e-mail and
places a follow-up call to the customer and/or other stakeholders as agreed to
or as appropriate advising them of the installation and tentative port dates
that they can expect for their services to be turned up and provide the ASR
number; and
Customer Touchpoint # 4 — Test and Turn-up Letter: Within [*] of circuit
installation, Supplier’s OS emails the customer and/or other stakeholders as
agreed to or as appropriate and follows up with a phone call to the customer
informing them of the completion of the circuit installation, the date their
vendor and the AT&T technician will be at the customer location to test and
turn-up the circuit, inform the customer of their LEC confirmed port date and
provide the customer the cut plan stressing the importance of reviewing and
following the information contained in the document; and
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 20 of 36
Customer Touchpoint # 5 — Order Completion: [*] after cutover, the OS places a
phone call and emails the customer and/or other stakeholders as appropriate to
confirm that a successful test and turn-up has taken place, verifies that their
service is working and thanks them for their business. If the cut was not
successful, the Supplier’s OS will engage resources as required to fix the
problem to drive a successful cut and satisfy the customer; and
Customer Touchpoint # 6 — Customer Not Ready: In the event of a Customer Not
Ready (CNR) situation, the Supplier’s OS will place a phone call and email the
customer and/or other stakeholder as agreed to or appropriate to reschedule the
completion of the service installation and inform the customer of the tariffed
CNR billing policy; and
Customer Touchpoint #7 — Bill Review/Completion Survey: Within [*] days of order
acceptance, Supplier’s OS ensures that a First Bill Review takes place with the
customer or other designated representative, the customer agrees with the
billing data and request that the customer fill out a satisfactory survey. If
the customer does not agree with the billing data, the Supplier’s OS will engage
resources as required to remedy and resolve the billing errors.
Customer Touchpoints #1, #2, #3, #4, #5 and #7 must always be completed.
Customer Touchpoint #6 is only conducted in the event of a Customer Not Ready
situation. Customer Touchpoints may be measured for compliance via AT&T’s
IOM/EFMS systems, or other system(s) as may be designated by AT&T and used for
performance, compliance, SLA and other measurement and reporting purposes as
designated by AT&T.
For tracking and SLA purposes, AT&T and Supplier will use [*], but it is AT&T’s
expectation and Supplier agrees to have its OSs and employees conduct touchpoint
within [*] of trigger. This shall apply to all touch points shown above.
Supplier OSs shall also perform the following 5 Sales Touchpoints, except as
noted in the last paragraph of this section. These Sales Touchpoints take place
before Customer Touchpoints.
Sales Touchpoint #1 Initial MDS Reply: Performed when an incomplete or
inaccurate MDS is received. Within [*] of order assignment, Supplier’s OS will
send a letter and/or email and place a follow-up phone call to AT&T sales if the
MDS is incomplete or inaccurate to obtain the correct information to proceed
with the order; and
Sales Touchpoint #2 MDS Acceptance: Performed when a complete and accurate MDS
is received and accepted. Within [*] of order assignment, Supplier’s OS will
send a letter and/or email and place a follow-up phone call to AT&T sales to
inform the AE that the MDS is accurate, complete and has been accepted; and
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 21 of 36
Sales Touchpoint #3 MDS Rejection: Performed when a MDS package is rejected.
Within [*] of order assignment, Supplier’s OS will send a letter and/or email
and place a follow-up phone call to AT&T sales if the if the MDS package is
going to be rejected and why; and
Sales Touchpoint #4 Performed when MDS package is rejected and Primepath lines
or trunks were ordered incorrectly by Sales and this was identified prior to
Customer Touchpoint 1 being conducted. MDS Rejection PrimePath: Within [*] of
receiving notification, Supplier’s OS will send a letter and/or email and place
a follow-up phone call to AT&T sales if the lines or trunks were ordered
incorrectly and this was identified prior to Customer Touchpoint 1 being
conducted; and
Sales Touchpoint #5 MDS Rejection — Line Notification: Performed when MDS
package is rejected and Primepath lines or trunks were ordered incorrectly by
Sales and this was identified by Provisioning or City Operations. Within [*] of
receiving notification, Supplier’s OS will send a letter and/or email and place
a follow-up phone call to sales if the PrimePath lines or trunks were ordered
incorrectly and this was identified by Provisioning or City Operations.
Supplier’s OSs will always conduct Sales Touchpoint #2. Supplier’s OSs will only
conduct Sales Touchpoints #1, #3, #4 and/or #5 if required based upon the
underlying event or trigger occurring.

Prime   D. Reports/Status Requirements

AT&T will provide Supplier, at AT&T’s sole discretion, timely access to the data
necessary to generate the required daily, weekly, and monthly reports set forth
below which shall be provided by Supplier.

1.   Provide required periodic reporting to AT&T:

    Deliver analysis of AT&T provided Weekly/Monthly Score Card Results, to AT&T
with root cause analysis of metrics, as requested by AT&T. Supplier shall
provide required data requested by AT&T for the completion of the Score Card
Results.

    Daily incoming log including, but not limited to the following information
on an order by order basis: Date order received, Customer name, Date assigned
and assigned to, Date entered into eCRM/PDM, eCRM/PDM CC#, Date entered into
LIFE, LIFE order number, Date into SWF, SWF number, Expected completion date,
Actual completion date, orders held, orders rejected back to AT&T’s’
sales/originator, orders in WIP/Backlog, Touchpoints missed by individual
touchpoint, SWF past due, completed past due       Daily On-time Performance
Reports       Supplier will utilize and leverage tools on a daily basis as to
minimize aging of orders and provide AT&T a weekly WIP aging readout as to
statistics and backup order detail. Supplier will also develop, implement and
leverage other tools and stewardship and look-ahead reports as mutually agreed
upon by the parties       Stewardship look ahead reports including OTP, cycle
times, WIP backlog and other business metrics.       Headcount listing,
organizational charts and escalation contact lists.       Others as deemed
necessary by AT&T.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 22 of 36

6.   Supplier shall pro-actively manage its resources down to the individual
level (Monthly P3 Results/Reviews) in a format satisfactory to AT&T.

7.   Supplier’s Program Manager shall attend daily, weekly and monthly status
meetings as established by the AT&T. Such meetings shall be at Supplier’s sole
cost and expense.

8.   A quarterly review of Program content and implementation will be performed
between AT&T’s Project Manager and Supplier’s Program Manager. [*] operational
calls will also be held between the AT&T and Supplier’s Program Managers. AT&T
may request [*] reviews when business results and metrics warrant. These reviews
will be conducted at the convenience of both parties.

9.   Supplier shall use the appropriate Supplier’s project management tools and
reporting systems in order to effectively and efficiently manage AT&T provided
order volumes and provide timely and accurate status to AT&T and its’ customers.
Supplier, at its’ sole expense, shall design and implement such systems and
tools as Supplier deems necessary to support the Work.

Prime   E. Direct Measures of Quality (DMOQs)/Service Level Agreements (SLA)

Supplier shall comply with the Targets as provided by AT&T. AT&T reserves the
right to change the targets at any time by providing written notice 45 days in
advance to Supplier. Supplier shall implement processes and controls as to
manage results to the DMOQs. AT&T and Supplier will utilize the SLAs for monthly
production scorecard purposes.

Prime   F. Hours / Days of Operation

Supplier shall provide Prime services [*], from 8:00 AM until 5:00 PM in each
time zone as required by Customer accounts.
When necessary, Supplier will ensure OS and management participation on all
ports, cuts, customer or AT&T calls, meetings, outages and other AT&T business
needs that take place or fall outside of the standard 8:00 AM to 5:00 PM
business hours. In addition, whenever a critical business need arises outside of
normal business hours, Supplier will work collectively with AT&T to provide
services as necessary.

Prime   G. Volume and Forecasting Process for Prime

AT&T anticipates it will generate a volume of Work for Supplier to staff [*]
Order Specialist FTE’s (subject to AT&T’s written request and written approval).
Supplier agrees to provide such Order Specialists as requested and approved by
AT&T in writing per the following notification. For headcount increases,
Supplier shall provide such increased headcount within [*] days, but no greater
than [*] days. Supplier shall not invoice AT&T for any such decreased headcount
after the effective date of such headcount reduction stated in the written
notice. AT&T reserves the right at anytime, in its sole discretion, to make
increases or decreases to said figure in writing, for any reasons whatsoever,
including without limitation the following conditions: account movement,
performance issues, changes in volume growth, and impacting technical and system
enhancements to Local Ordering processes which would impact the requirement of
human intervention. Supplier agrees to implement such increases or decreases as
directed by AT&T.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 23 of 36
Notwithstanding the above referenced anticipated volume and forecasts, Supplier
acknowledges that AT&T has no commitment or obligation to furnish work or
compensation to Supplier and Supplier accepts the economic risks that volumes
may vary substantially upward or downward of any AT&T forecasts. Supplier
further acknowledges that AT&T’s sole obligation shall be to pay for work
actually performed and that AT&T has no responsibility for Supplier’s refresher,
continuation or attrition training costs.

Prime   H. Training Requirements

Duration is approximately [*] for new hires.
General Overview
The training module is a key component of the Local project plan, and shall
include the following:
Prime Standalone MAC-D — [*] Duration
ABN— [*] Duration
One Net — [*] Duration
PWOT
UNEP
System training
Customer Care Soft Skills
Escalations/Expedites
DMOQ/Metrics
Project Management
IOM
Other AT&T systems as may be identified by AT&T
Supplier shall recruit, train and staff OS’s pursuant to AT&T’s written
authorization. AT&T reserves the right, in its sole discretion, to change any
items and Supplier agrees to adhere to such changes.
AT&T currently has various training programs in place for the OS and OS
positions. AT&T will provide the first such training programs to the Supplier,
and Supplier agrees that:

  •   Supplier must guarantee that a designated trainer or supervisor from their
team will attend these classes, at no charge to AT&T.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 24 of 36

  •   Supplier will then assume full responsibility for training their resources
from that point forward.

AT&T will provide the necessary job aides to enable the Supplier to accurately
complete ordering screens, system access, and training materials.
Personnel Qualifications
Supplier OS’s are required to be proficient in both basic voice communications
and customer care skills. At a minimum the Supplier’s associates should have:

  •   Knowledge of Local voice communications

  •   Customer care skills (e.g., handling irate customer etc.)

  •   An understanding of how the service works and the various components

  •   Professional telephone skills

  •   Professional handling and resolution of customer
dissatisfactions/objections. Note: Increased emphasis should be placed on
achieving very low order defect rates and virtually eliminate work center
rework.

  •   Project management skills

Post-Training Support:
If some additional level of support is required after formal training has taken
place, AT&T will work collectively with the Supplier to provide these resources
as necessary.
System IDs, Passwords, Logins, Connectivity Testing Procedures
AT&T will supply necessary IDs and both parties will designate a SPOC (“Single
Point of Contact”) to work through ID issues.
Training Locations
Training to take place at Supplier’s Work Location in Greeley, CO.
For changes in Supplier’s training location that is initiated by Supplier,
Supplier shall assume all travel expenses for Supplier’s employees.
Function #4: LOCAL PRIVATE LINE (Data)

Data   C. Supplier’s Responsibilities

Data Order Specialist (“OS”) Function
Production:
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 25 of 36
For the orders assigned to the Supplier by AT&T’s Local CRM, the Supplier will
carry out the production functions listed below, managing to completion the
greatest number of orders possible.

1.   Data gathering: Work with AT&T’s AE (Account Executives) and other AT&T
personnel and customers and vendor to obtain and verify the required customer,
service and Customer Premise Equipment (“CPE”) information required in the MQDS
(Minimum Quality Data Set) to assure clean data-flow through the ordering
systems. OS will review contract/ CSR/ Letter of Authorization profitably tool
and MDS package, OS needs to review for accuracy, work with sales person,
customer and their vendor to verify package for accuracy and complete the
technical information as required to complete the order.   2.   Order placement:

  A.   Using appropriate AT&T Local systems; enter and check for accuracy,
service requests.
        Supplier’s OSs will be responsible for entering and tracking all orders
in the Integrated Order Manager (“IOM”) and End to End Flow-through Management
System (“EFMS”) systems and ensuring all jeopardies are cleared by their OSs
and/or the appropriate work center, and notifying sales and/or the customer if
any jeopardy is due date affecting. The IOM/EFMS system will be one of the means
used to track Supplier’s performance for SLA Scorecard purposes.     B.   Manage
service requests to system acceptance.     C.   Communicate status to AT&T
Sales, customer, vendor, and work centers     D.   Keep EFMS and other AT&T
systems updated     E.   Expedite installation schedule as appropriate
escalating to get dates back on track when missed.

3.   Project management:

  A.   Employ tracking tools. Check and record key project dates.
    B.   Proactively track orders.     C.   Work cooperatively and communicate
regularly with ALS work centers responsible for service installation.     D.  
Proactively manage and track all critical dates and events in the ASR and EFMS
system, and other related provisioning and tracking systems.     E.   Escalate
on missed due dates as appropriate.     F.   Coordinate service delivery and
access cut dates between AT&T, customer, vendor, and LEC as required.     G.  
Coordinate with any related order activity (e.g., intercity, remote end, core
circuits).     H.   OS will set up both the 72 hour call and the night of cut
call. OS will create the cut sheet for use on the 72 hour call and participate
on the 72 hour call. OS will be available via cell phone or pager for the cut
call if a problem arises.     I.   OSs and Management participates via phone, in
outages     J.   Management participates via phone, in customer calls as
required     K.   Close provisioning project     L.   Adhere to the standard
AT&T Local Customer Touchpoints Requirements shown below.

4.   First bill review

  A.   Preview first bill for correctness.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 26 of 36

  •   To preview billing system for errors, drive corrections with billing
system agent and perform subsequent previews until the billing system
information is correct.

  •   Supplier’s OSs will be responsible for conducting a full first Bill Review
with the customer to ensure billing accuracy and completeness.

  •   If the bill is incorrect or if credits need to be applied, it is the
responsibility of the Supplier’s OS to work with AT&T’s sales channels to issue
the appropriate corrections, prior to the start of the next billing cycle.

Prior to order issuance, Supplier will be responsible for retrieving reports to
verify that all order information to be placed is correct and ensuring that the
order completes within the required timeframe. Supplier also will monitor orders
for jeopardy status, manage to meet established AT&T Local CRM Individual
Performance Objectives (IPO’s) and adhere to the AT&T’s Customer Touch Points
Requirements shown below. In the event a jeopardy situation occurs, Supplier
will work to troubleshoot and resolve the issue within a reasonable timeframe.
Touchpoint Requirements
Supplier must complete the Orders in accordance with the Customer Touchpoints
and Sales Touchpoints requirements shown below. “Completion” is defined as
Supplier’s OS entered the Order into AT&T’s IOM/EFMS systems, or other system(s)
as may be designated by AT&T, and completion of the Sales Touchpoints noted
below and all of the following 7 Customer Touchpoints in EFMS. It is not
acceptable to wait until the order completes and retroactively complete the
touchpoint:
Customer Touchpoint #1 — Introduction Conference Call and Letter: Within [*] of
order assignment, Supplier’s OS will send a letter and/or email and place a
follow-up phone call to the customer to indicate that they have been assigned as
the OS to work the order and schedule the data gathering call. If the order is
cancelled or is to be cancelled, Supplier’s OS will notify the customer of the
cancellation reason. If additional information is required, the Supplier’s OS
will explain what information is missing or incorrect, what is required to
proceed and why. If the order is to proceed, Supplier’s OS will then conduct the
data gathering call with customer and other stakeholders as appropriate such as
the client’s vendor and Supplier’s OS will provide an email or letter to
customer confirming the items and or services ordered; and
Customer Touchpoint #2 — Confirmation Letter: Within [*] of receiving
Engineering Out Date, Circuit Assignments and ASR numbers, Supplier’s OS will
provide this information to the customer and/or vendor and/or AE and/or other
stakeholder as previously agreed to; and
Customer Touchpoint #3 — FOC Confirmation: Within [*] of receipt of a firm order
confirmation from the local exchange carrier, Supplier’s OS sends an e-mail and
places a follow-up call to the customer and/or other stakeholders as agreed to
or as appropriate advising them of the installation and tentative port dates
that they can expect for their services to be turned up and provide the ASR
number; and
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 27 of 36
Customer Touchpoint # 4 — Test and Turn-up Letter: Within [*] of circuit
installation,
Supplier’s OS emails the customer and/or other stakeholders as agreed to or as
appropriate and follows up with a phone call to the customer informing them of
the completion of the circuit installation, the date their vendor and the AT&T
technician will be at the customer location to test and turn-up the circuit,
inform the customer of their LEC confirmed port date and provide the customer
the cut plan stressing the importance of reviewing and following the information
contained in the document; and
Customer Touchpoint # 5 — Order Completion: One day after cutover, the OS places
a phone call and emails the customer and/or other stakeholders as appropriate to
confirm that a successful test and turn-up has taken place, verifies that their
service is working and thanks them for their business. If the cut was not
successful, the Supplier’s OS will engage resources as required to fix the
problem to drive a successful cut and satisfy the customer; and
Customer Touchpoint # 6 — Customer Not Ready: In the event of a Customer Not
Ready (CNR) situation, the Supplier’s OS will place a phone call and email the
customer and/or other stakeholder as agreed to or appropriate to reschedule the
completion of the service installation and inform the customer of the tariffed
CNR billing policy; and
Customer Touchpoint #7 — Bill Review/Completion Survey: Within [*] days of order
acceptance, Supplier’s OS ensures that a First Bill Review takes place with the
customer or other designated representative, the customer agrees with the
billing data and request that the customer fill out a satisfactory survey. If
the customer does not agree with the billing data, the Supplier’s OS will engage
resources as required to remedy and resolve the billing errors.
Customer Touchpoints #1, #2, #3, #4, #5 and #7 must always be completed.
Customer Touchpoint #6 is only conducted in the event of a Customer Not Ready
situation. Customer Touchpoints may be measured for compliance via AT&T’s
IOM/EFMS systems, or other system(s) as may be designated by AT&T and used for
performance, compliance, SLA and other measurement and reporting purposes as
designated by AT&T.
For tracking and SLA purposes, AT&T and Supplier will use [*], but it is AT&T’s
expectation and Supplier agrees to have its OSs and employees conduct touchpoint
within [*] of trigger. This shall apply to all touch points shown above.
Supplier OSs shall also perform the following 5 Sales Touchpoints, except as
noted in the last paragraph of this section. These Sales Touchpoints take place
before Customer Touchpoints.
Sales Touchpoint #1 Initial MDS Reply: Performed when an incomplete or
inaccurate MDS is received. Within [*] of order assignment, Supplier’s OS will
send a letter and/or email and place a follow-up phone call to AT&T sales if the
MDS is incomplete or inaccurate to obtain the correct information to proceed
with the order; and
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 28 of 36
Sales Touchpoint #2 MDS Acceptance: Performed when a complete and accurate MDS
is received and accepted. Within [*] of order assignment, Supplier’s OS will
send a letter and/or email and place a follow-up phone call to AT&T sales to
inform the AE that the MDS is accurate, complete and has been accepted; and
Sales Touchpoint #3 MDS Rejection: Performed when a MDS package is rejected.
Within [*] of order assignment, Supplier’s OS will send a letter and/or email
and place a follow-up phone call to AT&T sales if the if the MDS package is
going to be rejected and why; and
Supplier’s OSs will always conduct Sales Touchpoint #2. Supplier’s OSs will only
conduct Sales Touchpoints #1 and #3 if required based upon the underlying event
or trigger occurring.

Data   D. Reports/Status Requirements

AT&T will provide Supplier, at AT&T’s sole discretion, timely access to the data
necessary to generate the required daily, weekly, and monthly reports set forth
below which shall be provided by Supplier.

1.   Provide required periodic reporting to AT&T:       Deliver analysis of AT&T
provided Weekly/Monthly Score Card Results, to AT&T with root cause analysis of
metrics, as requested by AT&T. Supplier shall provide required data requested by
AT&T for the completion of the Score Card Results.       Daily incoming log
including, but not limited to the following information on an order by order
basis: Date order received, Customer name, Date assigned and assigned to, Date
entered into eCRM/PDM, eCRM/PDM CC#, Date entered into LIFE, LIFE order number,
Date into SWF, SWF number, Expected completion date, Actual completion date,
orders held, orders rejected back to AT&T’s’ sales/originator, orders in
WIP/Backlog, Touchpoints missed by individual touchpoint, SWF past due,
completed past due       Daily On-time Performance Reports       Supplier will
utilize and leverage tools on a daily basis as to minimize aging of orders and
provide AT&T a weekly WIP aging readout as to statistics and backup order
detail. Supplier will also develop, implement and leverage other tools and
stewardship and look-ahead reports as mutually agreed upon by the parties      
Stewardship look ahead reports including OTP, cycle times, WIP backlog and other
business metrics.       Headcount listing, organizational charts and escalation
contact lists.       Others as deemed necessary by AT&T.   2.   Supplier shall
pro-actively manage its resources down to the individual level (Monthly P3
Results/Reviews) in a format satisfactory to AT&T.   3.   Supplier’s Program
Manager shall attend daily, weekly and monthly status meetings as established by
the AT&T. Such meetings shall be at Supplier’s sole cost and expense.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 29 of 36

4.   A quarterly review of Program content and implementation will be performed
between AT&T’s Project Manager and Supplier’s Program Manager. Weekly
operational calls will also be held between the AT&T and Supplier’s Program
Managers. AT&T may request daily reviews when business results and metrics
warrant. These reviews will be conducted at the convenience of both parties.

5.   Supplier shall use the appropriate Supplier’s project management tools and
reporting systems in order to effectively and efficiently manage AT&T provided
order volumes and provide timely and accurate status to AT&T and its’ customers.
Supplier, at its’ sole expense, shall design and implement such systems and
tools as Supplier deems necessary to support the Work.

Data   E. Direct Measures of Quality (DMOQs) and Service Level Agreements

Supplier shall comply with the Targets as provided by AT&T. AT&T reserves the
right to change the targets at any time by providing written notice [*] in
advance to Supplier. Supplier shall implement processes and controls as to
manage results to the DMOQs. AT&T and Supplier will utilize the SLAs for monthly
production scorecard purposes.

Data   F. Hours / Days of Operation

Supplier shall provide Data services [*], from 8:00 AM until 5:00 PM in each
time zone as required by Customer accounts.
When necessary, Supplier will ensure OS and management participation on all
ports, cuts, customer or AT&T calls, meetings, outages and other AT&T business
needs that take place or fall outside of the standard 8:00 AM to 5:00 PM
business hours. In addition, whenever a critical business need arises outside of
normal business hours, Supplier will work collectively with AT&T to provide
services as necessary.

Data   G. Volume and Forecasting Process

AT&T anticipates it will generate a volume of Work for Supplier to staff [*]
Order Specialist FTE’s (subject to AT&T’s written request and written approval).
Supplier agrees to provide such Order Specialists as requested and approved by
AT&T in writing per the following notification. For headcount increases,
Supplier shall provide such increased headcount within [*] days. Supplier shall
not invoice AT&T for any decreased headcount after the effective date of such
headcount reduction stated in the written notice. AT&T reserves the right at
anytime, in its sole discretion, to make increases or decreases to said figure
in writing, for any reasons whatsoever, including without limitation the
following conditions: account movement, performance issues, changes in volume
growth, and impacting technical and system enhancements to processes which would
impact the requirement of human intervention. Supplier agrees to implement such
increases or decreases as directed by AT&T.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 30 of 36
Notwithstanding the above referenced anticipated volume and forecasts, Supplier
acknowledges that AT&T has no commitment or obligation to furnish work or
compensation to Supplier and Supplier accepts the economic risks that volumes
may vary substantially upward or downward of any AT&T forecasts. Supplier
further acknowledges that AT&T’s sole obligation shall be to pay for work
actually performed and that AT&T has no responsibility for Supplier’s refresher,
continuation or attrition training costs.

Data   H. Training Requirements

General Overview
Duration: Approximately [*]
AT&T Local Data Products and Services
Stargems
Overview of other related systems such as USRP and PLOT
Overview of Local Data DMOQs/Metrics
AT&T currently has various training programs in place for the Data OS position.
AT&T will provide the first such training programs covering the topics above to
the Supplier, and Supplier agrees that:

  •   Supplier must guarantee that a designated trainer and supervisor from
their team will attend these classes, at no charge to AT&T.

  •   Supplier will then assume full responsibility for training their resources
from that point forward.

AT&T will provide the necessary job aides to enable the Supplier to accurately
complete ordering screens, system access, and training materials.
Training Locations
Training to take place at Supplier’s Work Location in Greeley, CO.
For changes in Supplier’s training location that is initiated by Supplier,
Supplier shall assume all travel expenses for Supplier’s employees.
THE FOLLOWING GENERAL SECTIONS
APPLY TO ALL LOCAL PROGRAMS:
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 31 of 36

I.   Holidays

Contractor shall not perform nor invoice for work on Company’s observed holidays
shown below unless requested by Company in writing. If such holiday(s) are
approved by Company in writing, Contractor shall invoice Company pursuant to the
Holiday Rate shown in Section VIII — PRICING.
[*Holidays]

J.   Post Outage Review and Root Cause Analysis

In the event any telecommunications services or processes are not operating
properly, Supplier shall take immediate and appropriate action in accordance
with Supplier’s business continuity plan to rectify the malfunction and shall
immediately notify AT&T Representative within [*] of the service-affecting
situation and of remedial action taken.
Supplier shall provide root cause analysis and/or post outage review to AT&T
within twenty [*] after an outage or by close of business Monday if the trouble
occurs on Friday after an outage, including the testing of all failed
components, analysis of failures, identification of chronic and systemic
problems, implementation of fixes and monthly reporting on component failures
and actions taken. Results of the root cause analysis shall be provided to AT&T
in writing in a format mutually agreed to by the parties. The post outage review
shall cover the details of the incident and the actions taken for resolution and
prevention.

K.   Staffing Requirements

Supplier shall provide sufficient resources equivalent in knowledge and skill
sets as they pertain to AT&T’s Local CRM OS (Order Specialist) position based on
the forecasting requirements shown in the respective Sections G “Volume and
Forecasting”.
In addition, Supplier shall provide supervisory support and project management
expertise which shall be at Supplier’s sole cost and expense Such supervisor or
project manager shall not work on any other AT&T programs without AT&T’s written
consent. In no event, shall such personnel work on any non-AT&T program.
If for any reason whatsoever Supplier’s staffing falls below the resources
required to support the forecasted volumes provided by AT&T, Supplier shall not
be excused from meeting or exceeding the Local DMOQs, upon receipt of such
DMOQ’s from AT&T. In the event of such staffing failure, Supplier shall
immediately take all steps to mitigate its failure, and shall, at its sole cost
and expense: hire and train additional staff and/or authorize overtime to meet
or exceed the DMOQs until the required resource levels are met. The provisions
of this paragraph are in addition to and not in limitation of all other rights
and remedies AT&T may have as a result of Supplier’s failure to provide such
resources.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 32 of 36
Staffing Control
AT&T may, at any time, request immediate removal and replacement of any OS, or
other employee of Supplier (e.g. trainers, supervisors, etc.) for performance
reasons. Supplier shall, at Supplier’s sole expense, remove and replace such OS
or employee(s). Supplier shall not reassign such OS or employee(s) to any AT&T
Program(s).
Supplier shall comply with such request and ensure timely transition of all
pending work to another representative.

L.   Workforce Management Plan

Supplier must provide AT&T with a minimum [*] day notice of any planned changes
(not including resignations) to Program Managers, e.g. Escalation Manager, Area,
Program, District and Division Manager position staffing. Whenever an individual
in one of these positions is replaced, Supplier will provide AT&T with a
documented candidate selection and transition process, along with a description
of the proposed candidate’s skills and experience.

M.   Tracking Expectations

Supplier’s OSs will be responsible for entering and tracking all orders in Local
order tracking system(s) or other systems as designated by AT&T, and ensuring
all jeopardies are cleared by their OSs and/or the appropriate work center, and
notifying AT&T’s sales organization and/or the customer if any jeopardy is due
date affecting. The eCRM/PDM system will be one of the means used to track
Supplier’s performance for SLA Scorecard.
Prior to order issuance, Supplier shall be responsible for retrieving reports to
verify that all orders placed are correct and ensuring that the order completes
within the required timeframe Supplier shall monitor orders for jeopardy status,
manage to meet established AT&T Local Individual Performance Objectives (IPOs)
and adhere to the AT&T’s Customer Touch Points Requirements. In the event a
jeopardy situation occurs, the Supplier OSs will work to troubleshoot and
resolve the issue within a reasonable timeframe.

N.   Monitor and Control Plans

Change Control Procedures
Overview
The purpose of the Change Control Plan is to plan for the administration of
changes to any order within any Program. The plan will identify the procedures
for receiving, documenting, implementing, tracking and analyzing the impact of
change on all aspects of the project, including schedule, performance and cost.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 33 of 36

1.   All changes to the original scope, schedule or specifications of the
project must be channeled through a designated AT&T single point of contact
(SPOC) as identified by the AT&T Local CRM and the Supplier. The respective
SPOCs will be the only individuals who have the authority to agree to make
changes to the project. However, under normal circumstances, no action will be
taken to respond to the request until AT&T has reviewed and provided written
approval for the proposed change.

2.   Any change requests must be submitted in writing by having the respective
SPOC initiate a Change Request document. This document must clearly state the
nature of the change requested, including its impact on the scope and schedule
(if known). Supplier shall not make any changes unless AT&T provides its express
written approval.   O.   Work Locations

Supplier shall perform the Work at Supplier’s location in Greeley, CO.

P.   Automation Support

If requested by AT&T, Supplier shall support the testing, certification,
implementation and changes of AT&T platforms, tools and other systems or support
other activities and tasks as requested in writing by AT&T. For these
activities, AT&T at its’ sole discretion, will compensate Supplier on FTE basis,
that is, per dedicated headcount per month. .

Q.   Network Security Requirements

AT&T is currently reviewing its Network Security policies and procedures. The
outcome of this review may require AT&T to implement additional security
requirements above and beyond the Data Connectivity Agreement (“DCA”) associated
with this Agreement. AT&T may require Supplier’s employees to obtain security
clearances in order to access and use AT&T systems. If AT&T implements
additional security requirements, both parties shall cooperate and mutually
agree on implementation of such security requirements.
In support of AT&T’s security and integrity initiatives, Supplier shall abide by
and assure full compliance with the contractual requirements concerning AT&T’s
proprietary information (including but not limited to CPNI (“Customer
Proprietary Network Information”) and ensure that their employees operate with
the highest standard of business ethics. Additionally, Supplier shall manage an
inventory of all System IDs issued to Supplier employees, assuring the deletion
of said System IDs when Supplier employee resigns, transfers to a non-AT&T
program, or transfers to other AT&T business units other than Service Provider.

R.   Productivity Improvement / Cost Reduction

During the term of this Order, AT&T will be implementing various order
automation and simplification initiatives. This includes electronic handoff, and
various new and modified ordering platform and systems. Supplier shall implement
such initiative and all associated cost reductions shall be immediately applied
to all charges by Supplier invoiced to AT&T, per the applicable rates listed in
Section VIII PRICING.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 34 of 36
In addition, AT&T and Supplier shall work together to reduce total time and work
time per customer order and improve all tasks associated with this Program
recognizing that quality must not be impaired.
Supplier agrees to identify productivity improvements to drive cost reductions
and headcount reductions associated with Supplier’s billable rates. AT&T’s
Program Representative has sole discretion to review and approve any headcount
reduction, productivity improvement and/or cost reduction initiative identified
by Supplier. If such headcount reduction, productivity improvement and/or cost
reduction initiative is approved by AT&T, Supplier shall implement such
initiative and once the cost savings have begun to be realized, all applicable
cost reductions shall immediately be applied to all charges by Supplier invoiced
to AT&T, per the applicable rates listed in Section VIII PRICING and any gain
sharing initiatives that have been mutually agreed upon. If any substantial
expense or capital investment is required by Supplier to implement an approved
productivity improvement or cost reduction initiative, AT&T and Supplier will
mutually agree to any such investment arrangement.
Within forty-five (45) days of the signing of this Agreement, Supplier and AT&T
will work to identify and quantify productivity improvement opportunities for
cost reductions referenced above.
AT&T and Supplier have agreed to evaluate gain sharing opportunities on a
case-by-case basis. If both parties mutually agree to a specific gain sharing
initiative, the associated agreement shall specify how the realized cost savings
will be applied.

S.   Operational Control Compliance Provision

For all services that Supplier performs for AT&T, Supplier shall be responsible
for successfully passing all testing, audits and the specific operational
controls (collectively “Control(s)”) outlined in the attached Exhibit A of this
Order.
If Supplier’s performance fails to pass the Controls that are conducted by
either AT&T’s team, or by AT&T’s third party auditor(s), or AT&T’s internal
auditors, (collectively, “AT&T Auditors”), then AT&T shall be entitled to
receive a performance credit of $[*] deducted from Supplier’s monthly invoice
for each such failed Control. In addition Supplier shall also provide
remediation plans for each failed Control to AT&T in writing within 15 calendar
days of AT&T’s identification of such failure, for each failed Control.
Such remediation plans are subject to AT&T’s written approval, and shall outline
the method that Supplier shall use to correct the failures and allow for
successful passing of the Controls during subsequent retesting conducted by
AT&T’s Auditors by the next testing period.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 35 of 36
Supplier’s implementation of such remediation plans shall not limit AT&T’s
rights to receive the above described performance credit, not to exceed $[*] of
Supplier’s monthly invoice for the month of the Control failure(s), to be issued
as a credit to AT&T in the subsequent month’s invoice. If Supplier’s remediation
fails, then AT&T reserves the right to receive an additional performance credit
of $[*] from the invoice for the month the remediation failure occurred.
For example, during March, if Supplier fails one of the five Controls outlined
in Exhibit A, as determined by AT&T’s Auditors, then AT&T shall be entitled to a
$[*] performance credit applied to all charges incurred by AT&T for March (Or
for example, if two missed controls $[*] = $[*] x 2).
If Supplier remediates the failure in April, AT&T, at its sole discretion, may
waive such performance credit. If AT&T does not waive such performance credit,
Supplier shall apply a performance credit equal to $[*] from the March charges
on Supplier’s invoice issued in April.
If Supplier does not remediate the failure in April, AT&T, at its sole
discretion, may impose an additional $[*] performance credit from the March
charges that shall be applied to the invoice issued from Supplier to AT&T in
May.

T.   AT&T/Supplier Contact List

AT&T shall provide contacts prior to the execution date of a potential
agreement.

          Name   Title   AT&T / Supplier [*]  
Group Manager
  AT&T [*]  
Director, Client Services
  Supplier

U.   Escalation Procedures

Supplier is wholly responsible for all escalations (provisioning activity
requested in an accelerated timeframe and requiring the intervention of
Executive Management) resulting from orders submitted by Supplier ORDER
SPECIALISTS and must follow AT&T’s Escalation and Exception Process.
AT&T CRM (“Customer Relationship Management”) Executive Management and/or
Escalation Management Personnel may be enlisted for assistance only after
Supplier has exhausted all internal resources. Any changes by AT&T to the
current process will be communicated to Supplier via email notification and/or
Alerts posted on the AT&T’s websites and becomes Supplier’s responsibility to
ensure communication, training, and compliance by all Order Specialists.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.S.001
Local Programs
Local Statement of Work
22 January 2007
Page 36 of 36
Supplier shall provide one (1) Escalation Manager responsible for ensuring
compliance of the Process and assisting ORDER SPECIALISTs in this effort.
Supplier agrees to add additional Escalation Managers upon AT&T’s written
request.

V.   Systems and Telephony

Supplier shall provide, at its sole cost and expense, all systems and telephony
equipment necessary to support the work performed. This should include, but is
not limited to:

•   PBX and data connectivity equipment   •   Work stations for remote access to
AT&T systems. Must be (minimum) Pentium processor with 128Mb of RAM   •  
Sufficient equipment to handle the volumes of calls as anticipated in this
Order.   •   Sufficient support and management administration to assure the
continued operation of, and maintenance of all equipment and telecommunications
facilities.

Supplier shall provide all facilities necessary to access AT&T’s systems and
manage the volume of calls as AT&T deems appropriate. AT&T may provide to
Supplier secure access procedures for accessing the appropriate ordering and
tracking systems along with the required operating system requirements which
Supplier agrees to follow. AT&T/Supplier System access shall be determined by
AT&T at its sole discretion.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 